Title: Enclosure: From Samuel Broome, 8 April 1801
From: Broome, Samuel
To: Jefferson, Thomas


  EnclosureFrom Samuel Broome

Sir
New Haven State of ConnecticutApril 8th. 1801.

permit me to Congratulate you Sir, and our Country, on your late appointment, under a full belief that different measures will be pursued, that we may hear no more of Eight ⅌ Cents &c &c &c. I had the honor, of your acquaintance ten years past in Paris, but the lapse of time, no doubt, has effaced every Idea of me.—Being a Native Citizen of the United States of America, I take the liberty to recapitulate my Conduct and misfortunes during the late American War—I lent the United States, Two hundred Thousand Dollars, in Consequence of Debts I owed and being Severely pressed, by my british Creditors on account of my political Principles, I was Necessitated to sell them at Two Shillings and Nine pence on the Pound, besides Gen’l Gray in Bedford, Massachusetts, and the Traitor Arnold at New London in this State. Burnt property belonging to me, to the Amount of Twelve or fifteen Thousand Pounds, together with other losses, has reduced me from a state of afluence to a pittance, therefore am Necessitated to make application, to my Country through your good Self Sir for any office which may afford my family a Comfortable support—As I am fixed in this City an appointment here, or in this State, would be preferable, if this cannot be done I would remove hence to any other, in the Union, I have it in my power to give ample security for the faithful discharge of office, My eldest daughter has the happiness to be allied by Marriage to Joseph Fay [Snr?] Merchant in New York late of Bennington in the State of Vermont. This Gentleman I am informd has the  honor of your Acquaintance, I have requested him to forward this letter. his honor the Vice President is also, well acquainted with me and has been so ever since the summer of one thousand seven hundred and seventy five, when we were at Cambridge previously to his departure from there to Canada under Arnold. Any Communication to myself, or through Mr Fay, will be gratefully received, by your Sincere friend and well wisher

Samuel Broome

